             Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
-
SPV    OSUS LTD.,
                                                                 :
                                         Plaintiff,                  No. 1:18-cv-03497-AJN
                                                                 :
                    - against -
                                                                 :
HSBC HOLDINGS PLC, et al.,
                                                                 :
                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
-



            SUPPLEMENTAL REPLY MEMORANDUM OF LAW OF
            DEFENDANTS PIONEER ALTERNATIVE INVESTMENT
    MANAGEMENT LIMITED, NOW KNOWN AS PAI MANAGEMENT LIMITED,
   AND UNICREDIT S.p.A. IN FURTHER SUPPORT OF THE MOTION TO DISMISS


                                                                     SKADDEN, ARPS, SLATE,
                                                                      MEAGHER & FLOM LLP

                                                                     Susan L. Saltzstein
                                                                     Jeremy A. Berman
                                                                     Four Times Square
                                                                     New York, New York 10036
                                                                     Ph.: 212-735-3000
                                                                     Fax: 212-735-2000
                                                                     Susan.Saltzstein@skadden.com
                                                                     Jeremy.Berman@skadden.com
                                                                     Attorneys for Defendants
                                                                      Pioneer Alternative Investment
                                                                      Management Limited, now known as
                                                                      PAI Management Limited,
                                                                      and UniCredit S.p.A.
               Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 2 of 9



                                                TABLE OF CONTENTS
TABLE OF AUTHORITIES .......................................................................................................... ii

I.        This Court Lacks Personal Jurisdiction Over UniCredit and PAI. ......................................2

          A.         Plaintiff Sets Forth No Basis for Personal Jurisdiction Over UniCredit and
                     PAI. ..........................................................................................................................2

                     1.         Neither UniCredit Nor PAI Is Subject to General Jurisdiction in
                                New York or the United States. ...................................................................2

                     2.         Neither UniCredit Nor PAI Is Subject to Specific Jurisdiction in
                                New York or the United States. ...................................................................4

          B.         Plaintiff is Not Entitled to Jurisdictional Discovery. ...............................................5

II.       Plaintiff Does Not Adequately Plead Actual Knowledge Or Substantial
          Assistance. ...........................................................................................................................5

CONCLUSION ................................................................................................................................6




                                                                        i
              Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 3 of 9



                                               TABLE OF AUTHORITIES

                                                               CASES

Daimler AG v. Bauman,
      571 U.S. 117 (2014) .............................................................................................................2

Royal Host Realty, LLC v. 793 Ninth Avenue Realty, LLC, 192 F. Supp. 3d 348, 359
       (S.D.N.Y. 2016) ...................................................................................................................4

SPV OSUS Ltd. v. UBS AG,
      882 F.3d 333 (2d Cir. 2018).........................................................................................2, 4, 5




                                                                    ii
         Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 4 of 9



       Defendants UniCredit S.p.A. ("UniCredit") and Pioneer Alternative Investment

Management Limited, now known as PAI Management Limited ("PAI"), submit this

Supplemental Reply Memorandum of Law in further support of their motion to dismiss the

Second Amended Complaint (ECF No. 67) (the "Amended Complaint" or "Am. Compl.") of

Plaintiff SPV OSUS Ltd. ("SPV" or "Plaintiff"). This Supplemental Reply Memorandum of Law

incorporates by reference the arguments made in the Reply Memorandum of Law In Support of

Defendants’ Motion to Dismiss1 submitted by all Defendants.

       Plaintiff SPV’s Supplemental Memorandum essentially repeats its allegations from the

Amended Complaint, and provides no new arguments or relevant factual underpinnings to avoid

dismissal.   Furthermore, Plaintiff makes no attempt to argue against—or even remotely

address—the authority identified in the Opening Brief; in fact, SPV’s Supplemental

Memorandum is largely non-responsive to the points made in the Opening Brief. Given that,

under well-established precedent, this Court lacks personal jurisdiction over UniCredit and PAI

and that Plaintiff has failed to plead substantial assistance or actual knowledge as to them, the

lack of a meaningful response by Plaintiff is unsurprising.         Accordingly, the Amended

Complaint must be dismissed.




1
    “Reply Memorandum” or “Reply Mem.” refers to the Reply Memorandum of Law In
    Support of Defendants’ Motion to Dismiss. “SPV’s Supp. Mem.” or “SPV’s Supplemental
    Memorandum” refers to Plaintiff SPV OSUS Ltd.’s Response to Supplemental Memorandum
    of Law of Defendants Pioneer and UniCredit S.p.A. (ECF No. 86). “Opening Brief” or “Br.”
    refers to the Supplemental Memorandum of Law of Defendants Pioneer Alternative
    Investment Management Limited, Now Known as PAI Management Limited, and UniCredit
    S.p.A. In Support of the Motion to Dismiss (ECF No. 78). Other references retain their
    Opening Brief definitions.
           Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 5 of 9



I.       This Court Lacks Personal Jurisdiction Over UniCredit and PAI.

         A.     Plaintiff Sets Forth No Basis for Personal Jurisdiction Over UniCredit and
                PAI.

         Despite clear guidance from the Supreme Court and the Second Circuit, Plaintiff does

not—and cannot—properly plead personal jurisdiction over UniCredit and PAI.                  In its

opposition, Plaintiff doubles down on its original, insufficient pleadings by simply repeating

them. (SPV’s Supp. Mem. at 2-4.) However, Plaintiff’s own allegations—where relevant at

all—actually reveal that neither UniCredit nor PAI has sufficient contacts to subject it to

personal jurisdiction in the United States or New York and that SPV’s claims do not arise out of

those alleged contacts.

                1.      Neither UniCredit Nor PAI Is Subject to General Jurisdiction in New
                        York or the United States.

         Plaintiff does not—and cannot—make any argument that UniCredit or PAI is

headquartered or incorporated within the United States. Plaintiff admits that UniCredit and PAI

are incorporated in Italy and Ireland, respectively, and that neither has its principal place of

business in New York. (Am. Compl. ¶¶ 59, 62.)

         Plaintiff does not contend that this case is “exceptional” under Daimler so as to subject

either UniCredit or PAI to general jurisdiction in the United States, notwithstanding their being

headquartered and incorporated elsewhere. Daimler AG v. Bauman, 571 U.S. 117, 139 n. 19

(2014). Indeed, Plaintiff does not refute, address, or otherwise engage with any of the arguments

set forth in Opening Brief, including:

        SPV OSUS Ltd. v. UBS AG, 882 F. 3d 333 (2d Cir. 2018) is virtually identical to this case

         factually and its holding equally bars the exercise of personal jurisdiction over UniCredit

         and PAI. (Br. at 6.)




                                                  2
         Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 6 of 9



      UniCredit’s New York branch office, unconnected to SPV’s allegations or injury, does

       not create a basis to exercise personal jurisdiction over UniCredit. (Br. at 6.)

      The alleged existence of some portion of UniCredit’s property or assets in New York

       does not establish general jurisdiction over UniCredit. (Br. at 7.) Plaintiff also does not

       make any attempt to analyze any of UniCredit’s alleged assets in New York against its

       total global presence, as required to establish personal jurisdiction under the test for

       “exceptional” circumstances that has been developed by the courts since Daimler was

       decided. (Id.)

      The proper time for determining general jurisdiction is the date of the filing of the

       complaint (December 11, 2014), and Plaintiff’s sole resort to UniCredit’s 2010 financial

       information does not support Plaintiff’s jurisdictional position because, among other

       reasons, the 2010 information irrelevant. (Br. at 8.)

      UniCredit is not “at home” in New York or the United States because of the alleged New

       York contacts of any of its subsidiaries or affiliates. (Br. at 10-11.)

      UniCredit’s issuance of depositary receipts with the Bank of New York to allow shares of

       its common stock to actively trade in New York does not subject it to personal

       jurisdiction in the United States. (Br. at 10.)

       Plaintiff also fails to rebut the Opening Brief’s submission that UniCredit’s U.S. footprint

was an exceedingly small part of its business. (Id. at 9; see also Declaration of Susan L.

Saltzstein, dated September 21, 2018 (ECF No. 79) (“Saltzstein Decl.”) (UniCredit U.S. Office

Assets represented only 0.19% of its total global assets as of December 31, 2014).) Plaintiff’s

failure to address these arguments is fatal to its claims. UniCredit and PAI simply do not have




                                                 3
          Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 7 of 9



sufficient contacts with the United States or New York to subject either to general jurisdiction in

this Court.

                2.      Neither UniCredit Nor PAI Is Subject to Specific Jurisdiction in New
                        York or the United States.

        SPV’s Supplemental Memorandum also does not properly contend that UniCredit or PAI

is subject to specific jurisdiction because Plaintiff cannot show that any alleged activities of

UniCredit or PAI are proximate causes of the supposed harm suffered by Plaintiff’s predecessor,

Optimal. Plaintiff again only relies on non-descript tortious activity—supposedly perpetrated by

all Defendants—and fees that certain Defendants allegedly received to establish personal

jurisdiction. (Am. Compl. ¶¶ 129, 133, 416, 424; SPV’s Supp. Mem. at 3-4.) However, Plaintiff

fails to adequately allege proximate causation between these activities and Optimal’s alleged

injury, as required by UBS. 882 F.3d at 344. Plaintiff’s own allegations indicate that Optimal

began investing with BLMIS long before PAI allegedly became involved with any feeder funds.

According to the Amended Complaint, Optimal opened its BLMIS account in 1997, while PAI

allegedly provided investment advice to a BLMIS feeder fund in 2007-2008. (Am. Compl. ¶¶

268, 269.)2 Additionally, the Amended Complaint alleges that UniCredit had no other role other

than owning PAI through a subsidiary. (Am. Compl. ¶¶ 59, 62.) Plaintiff fails to explain how

either UniCredit’s and PAI’s alleged involvement proximately caused harm to Optimal.


2
    Plaintiff also vaguely alleges that “in at least 2000, UniCredit was involved with Madoff and
    BLMIS through its investment arm Pioneer,” without elaborating that involvement. (Am.
    Compl. ¶ 59.) Again, the Amended Complaint alleges nothing more about UniCredit’s
    activities other than that it was an indirect parent of Pioneer. Plaintiff then alleges, in a chart,
    that PAI served as an investment advisor to Primeo from 2007 to 2008. (Am. Compl. ¶ 268.)
    Plaintiff’s inconsistent allegations should be rejected or its more specific date for PAI’s
    status as an investment advisor in 2007 should control. See Royal Host Realty, LLC v. 793
    Ninth Avenue Realty, LLC, 192 F. Supp. 3d 348, 359 (S.D.N.Y. 2016) (dismissing a cross-
    claim because the allegations were “contradicted on the face of the” answer). In any event,
    both allegations refer to activity after Optimal opened its account with BLMIS.



                                                   4
            Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 8 of 9



       Furthermore, Plaintiff still relies on the proximate causation theories rejected in UBS:

that Defendants were “propping up the Ponzi scheme . . . and cloaking BLMIS with an air of

legitimacy.” (Am. Compl. ¶ 40). The Second Circuit in UBS soundly affirmed dismissal in the

face of allegations about exactly these two theories of proximate cause. 882 F.3d at 346.

       B.       Plaintiff is Not Entitled to Jurisdictional Discovery.

       As discussed in the Reply Memorandum, Plaintiff is not entitled to jurisdictional

discovery against UniCredit or PAI. (Reply Mem. at 10-11.) Plaintiff has not made a “sufficient

start” toward pleading personal jurisdiction because its own allegations are actually fatal to

establishing such jurisdiction. See supra, at 2-5. Furthermore, Plaintiff does not—and cannot—

identify any facts which might salvage its claim for jurisdiction. As the Saltzstein Decl. shows,

the facts that determine whether UniCredit is at home in the United States are publicly available.

That they undermine—and in fact fatally so—Plaintiff’s jurisdictional arguments does not

provide a right to jurisdictional discovery but rather requires dismissal.

II.    Plaintiff Does Not Adequately Plead Actual Knowledge Or Substantial Assistance.

       As argued more fully in the Reply Memorandum, the Amended Complaint is separately

deficient because it fails to adequately plead actual knowledge and substantial assistance,

required elements for Plaintiff’s claims. (Reply Mem. at 11-14.) Plaintiff’s repeated reliance on

alleged red flags is insufficient without showing that UniCredit or PAI actually knew of or

consciously avoided those red flags. (Id.; see also SPV Supp. Mem. at 5.) Furthermore, as

discussed supra, at 4, Plaintiff cannot adequately plead substantial assistance of the underlying

fraud because Plaintiff cannot show that UniCredit or PAI proximately caused Plaintiff’s harm.

(See Defendants’ Memorandum at. 26-27; Reply Mem. at 14-16.)




                                                  5
         Case 1:18-cv-03497-AJN Document 93 Filed 12/20/18 Page 9 of 9



                                      CONCLUSION

       For the foregoing reasons, those stated in the Opening Brief, Defendants’ Memorandum

and Reply Memorandum, the Amended Complaint should be dismissed in its entirety as to

UniCredit and PAI.

Dated: New York, New York                        Respectfully submitted,
       December 20, 2018

                                                 By: /s/ Susan L. Saltzstein
                                                     SKADDEN, ARPS, SLATE,
                                                      MEAGHER & FLOM LLP
                                                     Susan L. Saltzstein
                                                     Jeremy A. Berman
                                                     Four Times Square
                                                     New York, New York 10036
                                                     Ph.:      212-735-3000
                                                     Fax:      212-735-2000
                                                     Susan.Saltzstein@skadden.com
                                                     Jeremy.Berman@skadden.com
                                                        Attorneys for Defendants
                                                        Pioneer Alternative Investment
                                                        Management Limited, now known as
                                                        PAI Management Limited,
                                                        and UniCredit S.p.A.




                                             6
